EXECUTION VERSION











RESALE AND REGISTRATION RIGHTS AGREEMENT
dated as of

March 12, 2013

among
ARTISAN PARTNERS ASSET MANAGEMENT INC.
and
THE STOCKHOLDERS PARTY HERETO








--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page
ARTICLE I
DEFINITIONS
Section 1.01
Definitions
2
Section 1.02
Other Definitional and Interpretative Provisions
9
ARTICLE II
RESALE AND TRANSFER RIGHTS
Section 2.01
Limitations on Resale and Transfer
9
Section 2.02
Other Permissible Transfers
16
ARTICLE III
REGISTRATION RIGHTS
Section 3.01
Exchange Registration
18
Section 3.02
Shelf Registration
19
Section 3.03
Use of Shelf Registration by the H&F Holders and AIC
20
Section 3.04
IPO Follow-On Underwritten Offering
23
Section 3.05
Priority of Registration Rights
24
Section 3.06
Withdrawal Rights
25
Section 3.07
Suspension Periods
25
Section 3.08
Holdback Agreements
27
Section 3.09
Registration Procedures
27
Section 3.10
Registration Expenses
31
Section 3.11
Participation In Public Offering
31
Section 3.12
Piggyback Registration
31
Section 3.13
Other Registration Rights
32
Section 3.14
Rules 144 and 144A
32
Section 3.15
Securities Act Restrictions
32
ARTICLE IV
INDEMNIFICATION AND CONTRIBUTION
Section 4.01
Indemnification by the Company
33
Section 4.02
Indemnification by Selling Stockholders
34
Section 4.03
Conduct of Indemnification Proceedings
34
Section 4.04
Contribution
35
Section 4.05
Other Indemnification
36
ARTICLE V
TERMINATION
Section 5.01
Term
36
Section 5.02
Survival
36
ARTICLE VI
MISCELLANEOUS
Section 6.01
Notices
36
Section 6.02
Assignability
38
Section 6.03
Joinder
38
Section 6.04
Amendments; Waivers
38
Section 6.05
Governing Law
38





--------------------------------------------------------------------------------




Section 6.06
Consent to Jurisdiction
38
Section 6.07
Waiver of Jury Trial
39
Section 6.08
Specific Enforcement
39
Section 6.09
Counterparts
39
Section 6.10
Entire Agreement; No Third Party Beneficiaries
39
Section 6.11
Severability
40
Section 6.12
Further Assurances
40
Section 6.13
Independent Nature of Stockholders’ Obligations and Rights
40


-ii-

--------------------------------------------------------------------------------




RESALE AND REGISTRATION RIGHTS AGREEMENT
This RESALE AND REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of
March 12, 2013, and effective upon the effectiveness of the Partnership
Agreement (as defined herein), is by and among Artisan Partners Asset Management
Inc., a Delaware corporation (the “Company”), and each Stockholder party hereto
as listed on the signature pages to this Agreement or to the Joinder to Resale
and Registration Rights Agreement in the form attached hereto as Exhibit A (the
“Stockholders”).
WHEREAS, the agreement of limited partnership of Artisan Partners Holdings LP
(“Holdings”), as amended and restated on or about the date hereof, allows each
holder of Common Units or Preferred Units of Holdings to exchange such Units for
shares of Class A common stock, par value $0.01 per share (the “Class A Common
Stock”), or convertible preferred stock, par value $0.01 per share (the
“Convertible Preferred Stock”), of the Company at certain times and under
certain circumstances as described in the Exchange Agreement, dated on or about
the date hereof, among the Company and the holders of Units of Holdings from
time to time party thereto (the “Exchange Agreement”);
WHEREAS, certain Stockholders are holders of shares of Convertible Preferred
Stock, which are convertible into shares of Class A Common Stock in accordance
with the Company’s Restated Certificate of Incorporation; and
WHEREAS, the Company and each Stockholder desire to enter into this Agreement
relating to any and all shares of Class A Common Stock that the Company may
issue to each Stockholder upon exchange of Common Units or Preferred Units or
upon conversion of shares of Convertible Preferred Stock, providing for (i)
restrictions on the Transfer of such shares of Class A Common Stock and (ii)
certain Stockholders’ rights to have such shares of Class A Common Stock
registered for resale and to sell such shares at certain times and under certain
circumstances as described herein;
NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:




--------------------------------------------------------------------------------




ARTICLE I

DEFINITIONS
Section 1.01    Definitions. The following terms, as used herein, have the
following meanings:
(a)    “Affiliate” means, with respect to any Person, any other Person directly
or indirectly controlling, controlled by or under common control with such
Person. For the purpose of this definition, the term “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as used with respect to any Person, shall mean the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.
(b)    “Agreement” has the meaning ascribed to such term in the recitals to this
Agreement.
(c)    “AIC” means Artisan Investment Corporation, or any successor thereto.
(d)    “AIC Demand Event” has the meaning ascribed to such term in Section
2.01(c)(iii).
(e)    “Board” means the board of directors of the Company, unless otherwise
noted herein.
(f)    “business day” means any day (other than a day which is a Saturday,
Sunday or legal holiday in the State of New York) on which banks are open for
business in New York City and in the State of Wisconsin.
(g)    “Capital Stock” means the Class A Common Stock, Class B Common Stock,
Class C Common Stock and Convertible Preferred Stock.
(h)    “Change in Tax Law Determination” means that the Board (by the
affirmative vote of at least two-thirds of the directors then in office) has
determined that (i) a change in law (other than a change in tax rates) has
occurred or has been proposed and is reasonably likely to be enacted and such
change is reasonably likely (x) to have material adverse tax consequences,
compared to the tax consequences absent such change, on the Stockholders in
their capacity as limited partners of Holdings as a result of such Stockholders
being parties to the Tax Receivable Agreement or (y) to change the tax treatment
of income realized upon exchange of Common Units or Preferred Units for Class A
Common Stock or Convertible Preferred Stock, as applicable, in such a way as to
substantially eliminate the creation of the tax attributes generated upon
exchange that are the basis for the benefits under the Tax Receivable Agreement,
(ii) such adverse consequences referred to in clause (i) can be avoided by an
exchange of Common Units or Preferred Units for Class A Common Stock or
Convertible Preferred Stock, as

-2-

--------------------------------------------------------------------------------




applicable, pursuant to the Exchange Agreement and (iii) permitting a Transfer
of Registrable Securities pursuant to Section 2.02(a) or (b) is in the best
interests of the Company. The Board (by two-thirds vote) may revoke any such
determination previously made prior to any Transfer of Registrable Securities
pursuant to Section 2.02(a) or (b). The Board shall not be entitled to make more
than one unrevoked Change in Tax Law Determination.
(i)    “Change in Tax Law Lock Up Expiration Date” means, in the event that (i)
a Change in Tax Law Determination is made prior to the first anniversary of the
IPO Closing Date, (ii) the IPO Follow-On Underwritten Offering is conducted
pursuant to Section 2.02(a)(iii) and (iii) no H&F Holder participates in such
offering, the earlier of (x) (A) with respect to the Employee Partners and
Former Employee Partners, the 18-month anniversary of the IPO Closing Date and
(B) with respect to AIC and the Class A Common Unit Holders as defined in the
Partnership Agreement, the 15-month anniversary of the IPO Closing Date, and (y)
the expiration of any lock-up period with respect to shares of Class A Common
Stock in connection with the first sale by the H&F Holders in an Underwritten
Offering following the IPO Closing Date.
(j)    “Class A Common Stock” has the meaning ascribed to such term in the
recitals to this Agreement.
(k)    “Class B Common Stock” means the shares of Class B common stock, par
value $0.01 per share, of the Company.
(l)    “Class C Common Stock” means the shares of Class C common stock, par
value $0.01 per share, of the Company.
(m)    “Common Unit” means, collectively, the Class A common units, Class B
common units, Class D common units and Class E Common Units of Holdings that are
issued under the Partnership Agreement.
(n)    “Company” has the meaning ascribed to such term in the recitals to this
Agreement.
(o)    “Convertible Preferred Stock” has the meaning ascribed to such term in
the recitals to this Agreement.
(p)    “Disability” with respect to any Employee-Partner will have the meaning
ascribed to such term in the most recent Grant Agreement with respect to Class B
Common Units between Holdings and such Employee-Partner.
(q)    “Demand Registration” has the meaning ascribed to such term in
Section 3.03(b).
(r)    “Economic Interest” means a Stockholder’s, or group of Stockholders’,
aggregate number of shares of Class A Common Stock (including shares of Class A
Common Stock issuable upon exchange of Units or conversion of shares of
Convertible Preferred Stock, as

-3-

--------------------------------------------------------------------------------




applicable) divided by the total number of outstanding shares of Class A Common
Stock (including shares of Class A Common Stock issuable upon exchange of Units
or conversion of shares of Convertible Preferred Stock, as applicable).
(s)    “Employee-Partner” means any person who (i) is an employee of, or who
provides services for or on behalf of, the Company or any of its Affiliates and
(ii) who holds Registrable Securities or Non-Registrable Securities, in each
case, as of the date such person Transfers Registrable Securities or
Non-Registrable Securities pursuant to this Agreement. For the avoidance of
doubt, (x) an Employee-Partner and a Former Employee-Partner are mutually
exclusive terms and (y) the term Employee-Partner shall not include Andrew A.
Ziegler during the term of his employment by the Company.
(t)    “Employment” means a person’s performance of services for or on behalf of
the Company or any of its Affiliates, without regard to the person’s formal
title or position or tax classification related thereto.
(u)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(v)    “Exchange Agreement” has the meaning ascribed to such term in the
recitals.
(w)    “Exchange Registration” has the meaning ascribed to such term in Section
3.01(a).
(x)    “FINRA” means the Financial Industry Regulatory Authority (formerly, the
National Association of Securities Dealers, Inc.) and any successor thereto.
(y)    “First Year Lock-Up Expiration Date” means the 15-month anniversary of
the IPO Closing Date, unless the IPO Follow-On Underwritten Offering is
completed on or prior to such date, in which case, the “First Year Lock-Up
Expiration Date” means the last day of any lock-up period with respect to shares
of Class A Common Stock in connection with the IPO Follow-On Underwritten
Offering. For the avoidance of doubt, where applicable because of a Change in
Tax Law Determination, as provided in this Agreement, the defined term “Change
in Tax Law Lock-Up Expiration Date” shall apply instead of the lock-up
expiration date described in this definition with respect to the Employee
Partners, Former Employee Partners, AIC and the Class A Common Unit Holders.
(z)    “Former Employee-Partner” means any person (i) whose Employment has been
terminated and (ii) who holds Registrable Securities or Non-Registrable
Securities, in each case, as of the date such person Transfers Registrable
Securities or Non-Registrable Securities pursuant to this Agreement. For the
avoidance of doubt, (x) an Employee-Partner and a Former Employee-Partner are
mutually exclusive terms and (y) the term Former Employee-Partner shall not
include Andrew A. Ziegler following the termination of his employment with the
Company.

-4-

--------------------------------------------------------------------------------




(aa)    “H&F Additional Demand Registration” has the meaning ascribed to such
term in Section 3.03(d)(ii).
(bb)    “H&F Holders” means, collectively, H&F Brewer AIV, L.P., H&F Brewer AIV
II, L.P. and Hellman & Friedman Capital Associates V, L.P., and their respective
successors. For purposes of this agreement, the H&F Holders shall be treated
collectively as a single Stockholder.
(cc)    “H&F Priority Amount” means a percentage of the aggregate number of
Registrable Securities being offered in a registration of such securities under
the Securities Act equal to the greater of (A) 40% and (B) two and one-half
(2 ½) times the H&F Holders’ Economic Interest.
(dd)    “Holdback Agreement” has the meaning ascribed to such term in Section
3.08(a).
(ee)    “Holdback Period” has the meaning ascribed to such term in Section
3.08(a).
(ff)    “Holdings” has the meaning ascribed to such term in the recitals to this
Agreement.
(gg)    “Indemnified Party” has the meaning ascribed to such term in
Section 4.03.
(hh)    “Indemnifying Party” has the meaning ascribed to such term in
Section 4.03.
(ii)    “Insider Trading Policy” means the insider trading policy of the Company
adopted by the Board, as such insider trading policy may be amended from time to
time.
(jj)    “Inspectors” has the meaning ascribed to such term in Section 3.09(g).
(kk)    “IPO” means the initial public offering and sale of Class A Common Stock
of the Company, as contemplated by the Company’s Registration Statement on Form
S-1 (File No. 333-184686).
(ll)    “IPO Closing Date” means the date of the closing of the IPO.
(mm)    “IPO Follow-On Underwritten Offering” has the meaning ascribed to such
term in Section 3.04(a) and in Section 2.02(a)(iii).
(nn)    “Losses” has the meaning ascribed to such term in Section 4.01.

-5-

--------------------------------------------------------------------------------




(oo)    “Marketed Underwritten Offering” means an Underwritten Public Offering
that involves (i) one-on-one meetings or calls between investors and management
of the Company, (ii) a customary roadshow or other marketing activity that
requires members of the management of the Company to be out of the office for
two (2) business days or more or group meetings or calls between investors and
management of the Company or (iii) any other substantial marketing effort by the
underwriters over a period of at least forty-eight (48) hours.
(pp)    “Material Event” has the meaning ascribed to such term in Section
3.09(e).
(qq)    “Maximum Offering Size” means, in the opinion of the sole or managing
underwriter of a particular Underwritten Public Offering, the number of shares
of Class A Common Stock that can be sold in such offering without adversely
affecting the distribution of the securities being offered, the price that will
be paid for such securities in such offering or the marketability of such
offering.
(rr)    “Non-Qualifying Termination” has the meaning ascribed to such term in
Section 2.01(b)(ii).
(ss)    “Non-Registrable Securities” means any and all shares of Class B Common
Stock, Class C Common Stock and Convertible Preferred Stock that the Company may
issue to Stockholders.
(tt)    “Non-Requesting Holder” means (i) in the case of a Demand Registration
requested pursuant to Section 3.03 by the H&F Holders, AIC and (ii) in the case
of a Demand Registration requested pursuant to Section 3.03 by AIC, the H&F
Holders.
(uu)    “Notice” has the meaning ascribed to such term in Section 6.01.
(vv)    “Partnership Agreement” means the Fourth Amended and Restated Agreement
of Limited Partnership of Holdings, dated as of or about the date hereof, as
such agreement may be amended, restated, supplemented and/or otherwise modified
from time to time.
(ww)    “Permitted Transferees” means, with respect to any Person, a spouse or
child of such Person, or a trust for the benefit of such Person or such Person’s
spouse or lineal descendants.
(xx)    “Person” means an individual, partnership, firm corporation, limited
liability company, association, trust, unincorporated organization or other
entity, including a government or political subdivision or an agency or
instrumentality thereof.
(yy)    “Piggyback Registration” has the meaning ascribed to such term in
Section 3.12.

-6-

--------------------------------------------------------------------------------




(zz)    “Preferred Unit” means the preferred units of Holdings that are issued
under the Partnership Agreement.
([[)    “Qualifying Termination” has the meaning ascribed to such term in
Section 2.01(b)(i).
(aaa)    “Records” has the meaning ascribed to such term in Section 3.09(g).
(bbb)    “Registrable Securities” means any and all shares of Class A Common
Stock that the Company issues to Stockholders (i) upon exchange, in accordance
with the terms and conditions of the Exchange Agreement, of any and all Units
currently owned or hereafter acquired by any Stockholder, or (ii) upon
conversion, in accordance with the terms of the Company’s Restated Certificate
of Incorporation, of any and all shares of Convertible Preferred Stock currently
owned or hereafter acquired by any Stockholder. As to any particular Registrable
Securities, such securities shall cease to be Registrable Securities when
(x) such securities have been sold by the holder thereof pursuant to an
effective registration statement or an available exemption from registration
under the Securities Act or (y) such securities have been Transferred in
accordance with Sections 2.01(b)(v), 2.01(d)(iii) or 2.01(e)(iii) of this
Agreement.
(ccc)    “Registration Expenses” means any and all expenses incident to the
performance of, or compliance with, the Company’s obligations under this
Agreement, including, without limitation, all (i) registration and filing fees,
and all other fees and expenses payable in connection with the listing of
securities on any securities exchange or automated interdealer quotation system,
(ii) fees and expenses of compliance with any securities or “blue sky” laws
(including reasonable fees and disbursements of counsel in connection with “blue
sky” qualifications of the securities registered), (iii) expenses in connection
with the preparation, printing, mailing and delivery of any registration
statements, prospectuses and other documents in connection therewith and any
amendments or supplements thereto, (iv) security engraving and printing
expenses, (v) internal expenses of the Company (including all salaries and
expenses of its officers and employees performing legal or accounting duties),
(vi) reasonable fees and disbursements of counsel for the Company and customary
fees and expenses for independent certified public accountants retained by the
Company (including the expenses relating to any comfort letters or costs
associated with the delivery by independent certified public accountants of any
comfort letters requested pursuant to Section 3.09(h)), (vii) reasonable fees
and expenses of any special experts retained by the Company in connection with
such registration, (viii) reasonable fees, out-of-pocket costs and expenses of
the Stockholders (including such costs and expenses of the H&F Holders and AIC
and including reasonable fees and expenses of their respective counsel but
excluding fees and expenses of counsel of Stockholders other than the H&F
Holders and AIC), (ix) fees and expenses in connection with any review by FINRA
of the underwriting arrangements or other terms of the offering, and all fees
and expenses of any “qualified independent underwriter” (as such term is defined
in Schedule E of the by-laws of FINRA), including the fees and expenses of any
counsel thereto, (x) fees and disbursements of underwriters customarily paid by
issuers or sellers of securities, but excluding any underwriting fees, discounts
and commissions attributable to the sale of shares of Class A Common Stock,
(xi) costs of printing and producing any agreements among underwriters,
underwriting

-7-

--------------------------------------------------------------------------------




agreements, any “blue sky” or legal investment memoranda and any selling
agreements and other documents in connection with the offering, sale or delivery
of the Class A Common Stock, (xii) transfer agents’ and registrars’ fees and
expenses and the fees and expenses of any other agent or trustee appointed in
connection with such offering, and (xiii) expenses relating to any analyst or
investor presentations or any “road shows” undertaken in connection with the
registration, marketing or selling of shares of Class A Common Stock. Each
Stockholder shall pay its portion of all underwriting discounts and commissions
and transfer taxes, if any, relating to the sale of such Stockholder’s shares of
Class A Common Stock pursuant to any registration.
(ddd)    “Registration Request” has the meaning ascribed to such term in
Section 3.03(b).
(eee)    “Requesting Holder” has the meaning ascribed to such term in
Section 3.03(b).
(fff)    “Retirement” has the meaning ascribed to such term in the most recent
Grant Agreement with respect to Class B Common Units between Holdings and such
Employee-Partner.
(ggg)    “Rule 144” means Rule 144 (or any successor provisions) under the
Securities Act.
(hhh)    “Rule 144A” means Rule 144A (or any successor provisions) under the
Securities Act.
(iii)    “SEC” means the Securities and Exchange Commission.
(jjj)    “Securities Act” means the Securities Act of 1933, as amended.
(kkk)    “Stockholders” has the meaning ascribed to such term in the recitals to
this Agreement.
(lll)    “Stockholders Agreement” means the Stockholders Agreement, dated on or
about the date hereof, among the Company and certain holders of Capital Stock
from time to time party thereto.
(mmm)    “Shelf Registration” has the meaning ascribed to such term in
Section 3.02(a).
(nnn)    “Suspension Period” has the meaning ascribed to such term in
Section 3.07.
(ooo)    “Tax Receivable Agreement” means the Tax Receivable Agreement
(Exchanges) among the Company and each limited partner of Holdings, dated on or
about the date hereof.

-8-

--------------------------------------------------------------------------------




(ppp)    “Transfer” means (i) when used as a verb, to sell, assign, transfer or
otherwise dispose of, directly or indirectly, or agree or commit to do any of
the foregoing and (ii) when used as a noun, a sale, assignment, transfer or
other disposition, whether direct or indirect, or any agreement or commitment to
do any of the foregoing.
(qqq)    “Underwritten Public Offering” means a sale of any shares of Class A
Common Stock to an underwriter or underwriters for reoffering to the public.
(rrr)    “Units” mean, collectively, the Common Units and Preferred Units.
Section 1.02    Other Definitional and Interpretative Provisions. The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to clauses, Articles, Sections or Exhibits are to clauses,
Articles, Sections and Exhibits of this Agreement unless otherwise specified.
All Exhibits annexed hereto or referred to herein are hereby incorporated in and
made a part of this Agreement as if set forth in full herein. Any capitalized
terms used in any Exhibit but not otherwise defined therein, shall have the
meaning as defined in this Agreement. Any singular term in this Agreement shall
be deemed to include the plural, and any plural term the singular. Whenever the
words “include”, “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation”, whether or not
they are in fact followed by those words or words of like import. References to
any agreement or contract are to that agreement or contract as amended, modified
or supplemented from time to time in accordance with the terms hereof and
thereof. References to any Person include the successors and permitted assigns
of that Person. References from or through any date mean, unless otherwise
specified, from and including or through and including, respectively.
ARTICLE II
RESALE AND TRANSFER RIGHTS
Section 2.01    Limitations on Resale and Transfer. Notwithstanding anything to
the contrary in Article III, each Stockholder may only Transfer Registrable
Securities and Non-Registrable Securities in accordance with the timing, amount
and manner of resale limitations set forth in this Article II. For the avoidance
of doubt, nothing in this Agreement shall limit any Stockholder’s rights to
transfer Units in accordance with the Partnership Agreement.
(a)    Limitations Applicable to Employee-Partners.
(i)    Subject to the volume limitations set forth in Section 2.02(a)(i)(A), in
any measuring period (which shall be one year and the first of which shall begin
on the first anniversary of the IPO Closing Date, with subsequent periods to
begin upon the end of the prior period), an Employee-Partner may Transfer a
maximum number of Registrable Securities equal to the greater of (A) vested
Registrable Securities having a

-9-

--------------------------------------------------------------------------------




market value as of the date of the Transfer equal to $250,000 and (B) the lesser
of (1) the number of such Employee-Partner’s vested Registrable Securities and
(2) fifteen percent (15%) of the aggregate number of Common Units and
Registrable Securities (in each case whether unvested or vested) such
Employee-Partner held as of the first day of that period (plus the number of
Registrable Securities such Employee-Partner could have Transferred in any prior
periods pursuant to this Section 2.01(a)(i) but did not Transfer in such
periods).
(ii)    Prior to and including the First Year Lock-Up Expiration Date, an
Employee-Partner may Transfer Registrable Securities only in the IPO Follow-On
Underwritten Offering. Alternatively, if applicable, prior to and including the
Change in Tax Law Lock-Up Expiration Date, an Employee-Partner may Transfer
Registrable Securities only in the IPO Follow-On Underwritten Offering, any
additional Underwritten Public Offering initiated by the Company and, if
applicable, the H&F Additional Demand Registration, provided that the aggregate
number of Registrable Securities so transferred in all such offerings shall not
exceed the volume limitations set forth in Section 2.02(a)(i)(A). Following the
First Year Lock-Up Expiration Date (or, if applicable, the Change in Tax Law
Lock-Up Expiration Date), an Employee-Partner may Transfer Registrable
Securities in any manner of sale permitted under the securities laws, subject to
the limitations on Transfer in Section 2.01(a)(i). For the avoidance of doubt,
an Employee-Partner will only have the right to use the Shelf Registration to
effect the IPO Follow-On Underwritten Offering and, if applicable, prior to and
including the Change in Tax Law Lock-Up Expiration Date, any additional
Underwritten Public Offering initiated by the Company or the H&F Additional
Demand Registration); provided that, in each case, such Employee-Partner
otherwise has the right to participate in such offering.
(iii)    Notwithstanding clauses (i) and (ii) above, an Employee-Partner also
may Transfer vested Registrable Securities and Non-Registrable Securities to
(A) such Employee-Partner’s Permitted Transferees or (B) with the consent of the
Company, a transferee in a Transfer the purpose or intent of which is
substantially equivalent with or similar to the purpose or intent of the types
of Transfers permitted by sub-clause (A) above; provided that any such
transferee pursuant to this clause (iii) shall execute and deliver to the
Company a Joinder to this Resale and Registration Rights Agreement, in the form
attached hereto as Exhibit A, and shall thereafter be a “Stockholder” for
purposes of this Agreement with the same rights and subject to the same
limitations (including limitations pursuant to this clause (iii) to Transfer
Registrable Securities and Non-Registrable Securities only for the benefit of
the originally transferring Employee-Partner and such Employee-Partner’s
Permitted Transferees) hereunder as the transferring Employee-Partner. Any
Registrable Securities or Non-Registrable Securities Transferred pursuant to
this Section 2.01(a)(iii) shall be deemed to be held by a Former
Employee-Partner upon the termination of the Employment of the transferring
Employee-Partner. Notwithstanding anything herein to the contrary, upon any
Transfer provided pursuant to this clause (iii), the rights and obligations of
any such transferee under this Agreement shall be aggregated with those of such
transferring

-10-

--------------------------------------------------------------------------------




Employee-Partner and any other transferees of such Employee-Partner as if all
such Registrable Securities and Non-Registrable Securities were still held by
the transferring Employee-Partner.
(b)    Limitations Applicable to Former Employee-Partners.
(i)    If the Employment of an Employee-Partner is terminated as a result of
Retirement, death or Disability (a “Qualifying Termination”), such Former
Employee-Partner or his or her estate may:
(A)    as of, and after, the date of the Qualifying Termination, Transfer, in
the aggregate, a maximum number of Registrable Securities equal to the greater
of (1) vested Registrable Securities having a market value as of the date of the
Transfer equal to $250,000 and (2) one-half (1/2) of the number of vested Common
Units and vested Registrable Securities held as of the Former Employee-Partner’s
date of Qualifying Termination; and
(B)    as of, and after, the first anniversary of the date of the Qualifying
Termination, Transfer the Former Employee-Partner’s remaining Registrable
Securities.
(ii)    If the Employment of a Former Employee-Partner was terminated
involuntarily or through resignation (a “Non-Qualifying Termination”), such
Former Employee-Partner may, in each of the four one-year periods beginning on
the third, fourth, fifth and sixth anniversaries of such Former
Employee-Partner’s Non-Qualifying Termination, Transfer a maximum number of
Registrable Securities equal to one-fourth (1/4) of the number of vested
Registrable Securities and vested Common Units held as of the date of the
Non-Qualifying Termination (plus the number of Registrable Securities such
Former Employee-Partner could have Transferred in any previous year or years
pursuant to this Section 2.01(b)(ii) but did not Transfer in such year or
years).
(iii)    Prior to and including the First Year Lock-Up Expiration Date, a Former
Employee-Partner may Transfer Registrable Securities only in the IPO Follow-On
Underwritten Offering. Alternatively, if applicable, prior to and including the
Change in Tax Law Lock-Up Expiration Date, a Former Employee-Partner may
Transfer Registrable Securities only in the IPO Follow-On Underwritten Offering,
any additional Underwritten Public Offering initiated by the Company, and, if
applicable, the H&F Additional Demand Registration, provided that the aggregate
number of Registrable Securities so transferred in all such offerings shall not
exceed the volume limitations set forth in Section 2.02(a)(i)(B). Following the
First Year Lock-Up Expiration Date (or, if applicable, the Change in Tax Law
Lock-Up Expiration Date), a Former Employee-Partner may Transfer Registrable
Securities pursuant to this Section 2.01(b) in any manner of sale permitted
under the securities laws. For the avoidance of doubt, a Former Employee-Partner
will only have the right to use the Shelf Registration to effect the IPO

-11-

--------------------------------------------------------------------------------




Follow-On Underwritten Offering and, if applicable, prior to and including the
Change in Tax Law Lock-Up Expiration Date, any additional Underwritten Public
Offering initiated by the Company or the H&F Additional Demand Registration);
provided that, in each case, such Former Employee-Partner otherwise has the
right to participate in such offering.
(iv)    Notwithstanding clauses (i) and (ii) above, a Former Employee-Partner
also may Transfer Registrable Securities and Non-Registrable Securities to
(A) such Former Employee-Partner’s Permitted Transferees or (B) with the consent
of the Company, a transferee in a Transfer the purpose or intent of which is
substantially equivalent with or similar to the purpose or intent of the types
of Transfers permitted by sub-clause (A) above; provided that any such
transferee pursuant to this clause (iv) shall execute and deliver to the Company
a Joinder to this Resale and Registration Rights Agreement, in the form attached
hereto as Exhibit A, and shall thereafter be a “Stockholder” for purposes of
this Agreement with the same rights and subject to the same limitations
(including limitations pursuant to this clause (iv) to Transfer Registrable
Securities and Non-Registrable Securities only for the benefit of the originally
transferring Former Employee-Partner or such Former Employee-Partner’s Permitted
Transferees) hereunder as the transferring Former Employee-Partner.
Notwithstanding anything herein to the contrary, upon any Transfer provided
pursuant to this clause (iv), the rights and obligations of any such transferee
under this Agreement shall be aggregated with those of such transferring Former
Employee-Partner and any other transferees of such Former Employee-Partner as if
all such Registrable Securities and Non-Registrable Securities were still held
by the transferring Former Employee-Partner.
(v)    In addition to the Transfers otherwise permitted by this Section 2.01(b),
a Former Employee-Partner’s Registrable Securities and Non-Registrable
Securities may be Transferred by will or the laws of descent and distribution,
provided that any transferee pursuant to this clause (v) shall have no rights
nor be subject to any limitations under this Agreement.
(c)    Limitations Applicable to AIC.
(i)    Prior to and including the First Year Lock-Up Expiration Date, AIC may
Transfer Registrable Securities only in the IPO Follow-On Underwritten Offering.
Alternatively, if applicable, prior to and including the Change in Tax Law
Lock-Up Expiration Date, AIC may Transfer Registrable Securities only in the IPO
Follow-On Underwritten Offering, any additional Underwritten Public Offering
initiated by the Company, and, if applicable, the H&F Additional Demand
Registration, provided that the aggregate number of Registrable Securities so
transferred in all such offerings shall not exceed the volume limitations set
forth in Section 2.02(a)(i)(C). Subject to the volume limitations set forth in
Section 2.02(a)(i)(C), AIC may only Transfer a maximum number of Registrable
Securities in the IPO Follow-On Underwritten Offering equal to fifteen percent
(15%) of the aggregate number of Registrable Securities and Common Units held by
AIC as of the first anniversary of the IPO Closing Date.

-12-

--------------------------------------------------------------------------------




(ii)    So long as Andrew A. Ziegler remains employed with the Company or any of
its subsidiaries, following the First Year Lock-Up Expiration Date, AIC may
Transfer Registrable Securities in any manner of sale permitted under the
securities laws, provided that in any measuring period (each of which shall be
one year, the first of which shall begin on the first anniversary of the IPO
Closing Date, with subsequent periods to begin upon the end of the prior
period), AIC may only Transfer a maximum number of Registrable Securities equal
to fifteen percent (15%) of the aggregate number of Registrable Securities and
Common Units held by AIC as of the first day of that one-year period (plus the
number of Registrable Securities that AIC could have Transferred in any prior
periods pursuant to this Section 2.01(c)(ii) but did not Transfer in such
periods), provided, further, that, if applicable, during the period that begins
on the Change in Tax Law Lock-Up Expiration Date and ends on the earlier of (A)
the AIC Demand Event and (B) the second anniversary of the closing date, AIC may
Transfer Registrable Securities in accordance with Section 2.02(a)(i)(C).
(iii)    Following the later of (A) the termination of Andrew A. Ziegler’s
employment with the Company or any of its subsidiaries and (B) either the First
Year Lock-Up Expiration Date or the Change in Tax Law Lock-Up Expiration Date,
as applicable (such later date, the “AIC Demand Event”), there shall be no limit
on the number of Registrable Securities that AIC may Transfer as of and after
such date. Following the AIC Demand Event, AIC may Transfer Registrable
Securities in (A) any Demand Registration pursuant to and subject to the terms
and conditions of Section 3.03, (B) Piggyback Registration pursuant to Section
3.12, (C) brokered transactions pursuant to Section 3.03(a), and (D) in any
other manner of sale permitted under the securities laws. For the avoidance of
doubt, AIC shall have the right to use the Shelf Registration only after the
occurrence of the AIC Demand Event and as expressly provided herein.
(iv)    Notwithstanding clauses (i) through (iii) above, AIC also may Transfer
Registrable Securities and Non-Registrable Securities to (A) either Andrew A.
Ziegler or Carlene M. Ziegler or their respective Permitted Transferees, or
(B) with the consent of the Company, a transferee in a Transfer the purpose or
intent of which is substantially equivalent with or similar to the purpose or
intent of the types of Transfers permitted by sub-clause (A) above; provided
that any such transferee pursuant to this clause (iv) shall execute and deliver
to the Company a Joinder to Resale and Registration Rights Agreement, in the
form attached hereto as Exhibit A, and shall thereafter be a “Stockholder” for
purposes of this Agreement with the same rights and subject to the same
limitations (including limitations pursuant to this clause (iv) to Transfer
Registrable Securities and Non-Registrable Securities only for the benefit of
Andrew A. Ziegler or Carlene M. Ziegler or their respective Permitted
Transferees) hereunder as AIC. Notwithstanding anything herein to the contrary,
upon any Transfer provided pursuant to this clause (iv), the rights and
obligations of any such transferee under this Agreement shall be aggregated with
those of AIC and any other transferees of AIC as if all such Registrable
Securities and Non-Registrable Securities were still held by AIC.

-13-

--------------------------------------------------------------------------------




(d)    Limitations Applicable to the H&F Holders.
(i)    Prior to and including the First Year Lock-Up Expiration Date, the H&F
Holders may Transfer any or all of their Registrable Securities but only in the
IPO Follow-On Underwritten Offering.
(ii)    Following the First Year Lock-Up Expiration Date, the H&F Holders may
Transfer any or all Registrable Securities in (A) any Demand Registration
pursuant to and subject to the terms and conditions of Section 3.03(b), (B)
Piggyback Registration pursuant to Section 3.12, (C) brokered transactions
pursuant to Section 3.03(a) and (D) in any other manner of sale permitted under
the securities laws. For the avoidance of doubt, the H&F Holders shall have the
right to use the Shelf Registration only as expressly provided herein.
(iii)    Notwithstanding anything to the contrary in this Agreement, following
the First Year Lock-Up Expiration Date, the H&F Holders may distribute
Registrable Securities and Non-Registrable Securities to partners of funds
affiliated with the H&F Holders. Any such distributees shall not be subject to
any contractual restrictions on the Transfer of Registrable Securities received
pursuant to this clause (iii) and shall have no rights under this Agreement.
(iv)    Notwithstanding clauses (i), (ii) and (iii) above, an H&F Holder also
may Transfer Registrable Securities and Non-Registrable Securities to one or
more Affiliates; provided that any such transferee pursuant to this clause (iv)
shall execute and deliver to the Company a Joinder to Resale and Registration
Rights Agreement, in the form attached hereto as Exhibit A, and shall thereafter
be an “H&F Holder” for purposes of this Agreement with the same rights and
subject to the same limitations hereunder as the H&F Holders. For the avoidance
of doubt, upon any Transfer provided pursuant to this clause (iv) the rights of
any such Affiliate shall be aggregated with those of the other H&F Holders and
the H&F Holders and such Affiliate will be treated collectively as a single
Stockholder under this Agreement.
(e)    Limitations Applicable to the Class A Limited Partners of Holdings.
(i)    Subject to the volume limitations set forth in Section 2.02(a)(i)(D),
prior to and including the First Year Lock-Up Expiration Date, the holders of
Registrable Securities received upon exchange of Class A common units of
Holdings may Transfer any or all Registrable Securities but only in the IPO
Follow-On Underwritten Offering. Alternatively, if applicable, prior to and
including the Change in Tax Law Lock-Up Expiration Date, the holders of
Registrable Securities received upon exchange of Class A common units of
Holdings may Transfer Registrable Securities only in the IPO Follow-On
Underwritten Offering, any additional Underwritten Public Offering initiated by
the Company and, if applicable, the H&F Additional Demand Registration; provided
that the aggregate number of Registrable Securities so transferred in all such
offerings shall not exceed the volume limitations set forth in Section
2.02(a)(i)(D).

-14-

--------------------------------------------------------------------------------




(ii)    Following the First Year Lock-Up Expiration Date (or, if applicable, the
Change in Tax Law Lock-Up Expiration Date), the holders of Registrable
Securities received upon exchange of Class A common units of Holdings may
Transfer any or all Registrable Securities in any manner of sale permitted under
the securities laws. For the avoidance of doubt, no such holder will have the
right to use the Shelf Registration except if it is used to effect the IPO
Follow-On Underwritten Offering, any additional Underwritten Public Offering
initiated by the Company and, if applicable, the H&F Additional Demand
Registration, and, in each case, such holder otherwise has the right to
participate in such offering.
(iii)    Notwithstanding anything to the contrary in this Agreement, following
the First Year Lock-Up Expiration Date (or, if applicable, the Change in Tax Law
Lock-Up Expiration Date), Sutter Hill Ventures and Frog & Peach Investors LLC
may distribute Registrable Securities and Non-Registrable Securities to partners
or members of Sutter Hill Ventures and Frog & Peach Investors LLC, respectively.
Any such distributees will not be subject to any contractual restrictions on the
Transfer of Registrable Securities received pursuant to this clause (iii) and
shall have no rights under this Agreement.
(iv)    Notwithstanding clauses (i) through (iii) above, a holder of Registrable
Securities received upon exchange of Class A common units of Holdings who also
is an individual may Transfer Registrable Securities and Non-Registrable
Securities to (A) such holder’s Permitted Transferees or (B) with the consent of
the Company, a transferee in a Transfer the purpose or intent of which is
substantially equivalent with or similar to the purpose or intent of the types
of Transfers permitted by sub-clause (A) above; provided that any such
transferee pursuant to this clause (iv) shall execute and deliver to the Company
a Joinder to this Resale and Registration Rights Agreement, in the form attached
hereto as Exhibit A, and shall thereafter be a “Stockholder” for purposes of
this Agreement with the same rights and subject to the same limitations
(including limitations pursuant to this clause (iv) to Transfer Registrable
Securities and Non-Registrable Securities only for the benefit of the originally
transferring holder and such holder’s Permitted Transferees) hereunder as the
transferring holder. Notwithstanding anything herein to the contrary, upon any
Transfer provided pursuant to this clause (iv), the rights and obligations of
any such transferee under this Agreement shall be aggregated with those of such
transferring holder and any other transferees of such holder as if all such
Registrable Securities and Non-Registrable Securities were still held by the
transferring holder.
(v)    For the avoidance of doubt, the redemption and cancellation of Class C
Common Stock from the Redeeming Class A Common Unit Holders (as defined in the
Partnership Agreement) is not restricted by this Agreement.

-15-

--------------------------------------------------------------------------------




Section 2.02    Other Permissible Transfers.
(a)    Pre-Lock-Up Expiration Date Change in Tax Law Transfers.
(i)    Notwithstanding the limitations described in Section 2.01 of this
Agreement, prior to either the First Year Lock-Up Expiration Date or the Change
in Tax Law Lock-Up Expiration Date, as applicable, if the Board has made a
Change in Tax Law Determination and has not revoked such determination:
(A)    during the period that begins on the date of the Change in Tax Law
Determination and ends on the second anniversary of the IPO Closing Date, an
Employee-Partner may Transfer a maximum number of Registrable Securities equal
to the greatest of (x) vested Registrable Securities having a market value as of
the date of the Transfer equal to $250,000, (y) the lesser of (1) the number of
such Employee-Partner’s vested Registrable Securities and (2) fifteen percent
(15%) of the aggregate number of Common Units and Registrable Securities (in
each case whether unvested or vested) such Employee-Partner held by such
Employee-Partner at such time and (z) a number of vested Registrable Securities
the value of which, in the aggregate, is equal to the income tax liability of
such Employee-Partner generated from exchange(s) of Units (assuming the
Employee-Partner elected out of installment sale treatment);
(B)    a Former Employee-Partner may Transfer a maximum number of Registrable
Securities equal to the greater of (x) the number, if any, of Registrable
Securities such Former Employee-Partner could Transfer at such time pursuant to
Section 2.01(b)(i) or 2.01(b)(ii), as applicable; and (y) the number of
Registrable Securities the value of which, in the aggregate, is equal to the
income tax liability of such Former Employee-Partner generated from exchange(s)
of Units (assuming the Former Employee-Partner elected out of installment sale
treatment);
(C)    during the period that begins on the date of the Change in Tax Law
Determination and ends on the earlier of (1) the AIC Demand Event and (2) the
second anniversary of the IPO Closing Date, AIC may Transfer a maximum number of
Registrable Securities equal to the greater of (x) the number of Registrable
Securities equal to fifteen percent (15%) of the aggregate number of Registrable
Securities and Common Units held by AIC at such time; and (y) the number of
Registrable Securities the value of which, in the aggregate, is equal to the
income tax liability of AIC generated from exchange(s) of Units (assuming AIC
elected out of installment sale treatment);
(D)    a holder of Registrable Securities received upon exchange of Class A
common units of Holdings may Transfer either (i) any or all of

-16-

--------------------------------------------------------------------------------




its Registrable Securities in the IPO Follow-on Underwritten Public Offering
conducted pursuant to Section 2.02(a)(iii) if H&F participates in such offering,
or (ii) if H&F does not participate in such offering, a number of Registrable
Securities the value of which, in the aggregate, is equal to the income tax
liability of such Stockholder generated from exchange(s) of Units (assuming such
Stockholder elected out of installment sale treatment); and
(E)    the H&F Holders may Transfer any or all Registrable Securities in the IPO
Follow-on Underwritten Public Offering conducted pursuant to Section
2.02(a)(iii).
(ii)    The number of Registrable Securities, if any, that a Stockholder may
Transfer pursuant to Section 2.02(a)(i) shall be determined by the Company, in
its sole discretion, and such determination shall be binding absent manifest
error. The Company shall use its reasonable best efforts to facilitate Transfers
of Registrable Securities pursuant to this Section 2.02(a).
(iii)    In connection with a Change in Tax Law Determination, any Transfer of
Registrable Securities pursuant to this Section 2.02(a) must be made by means of
an Underwritten Public Offering, and the Company shall include in any such
registration the number of Registrable Securities up to the Maximum Offering
Size in accordance with the priority established in Section 3.05(a). The first
such Underwritten Public Offering, if completed, shall be deemed the “IPO
Follow-On Underwritten Offering” for purposes of this Agreement, provided,
however, that the Company may not sell shares of Class A Common Stock for its
own account in such offering and provided further that if H&F participates in
such offering pursuant to Section 2.02(a)(i)(E), such offering shall be a
Marketed Underwritten Offering.
(iv)    For the avoidance of doubt, neither this Section 2.02(a) nor any other
provision in this Agreement is intended to create or does create any additional
rights to exchange Units under the Exchange Agreement or to convert shares of
Convertible Preferred Stock under the Company’s Restated Certificate of
Incorporation. The rights of a Stockholder to exchange Units or convert
Convertible Preferred Stock shall in all cases be governed by the Exchange
Agreement and the Company’s Restated Certificate of Incorporation, respectively.
(b)    Post-Lock-Up Expiration Date Change in Tax Law Transfers. Notwithstanding
the limitations described in Section 2.01 of this Agreement, following the First
Year Lock-Up Expiration Date or, if applicable, the Change in Tax Law Lock Up
Expiration Date, if the Board has made a Change in Tax Law Determination and not
revoked such determination, in any period during which an Employee-Partner or
Former Employee-Partner exchanges Common Units for Registrable Securities
pursuant to the Exchange Agreement, if and only if, the value, in the aggregate,
of Registrable Securities permitted to be Transferred by such Employee-Partner
or Former Employee-Partner during such period pursuant to Section 2.01 does

-17-

--------------------------------------------------------------------------------




not equal or exceed an amount equal to the income tax liability of such
Employee-Partner or Former Employee-Partner generated from such exchange(s) of
Common Units at the time of any such exchange(s) (assuming the Employee-Partner
or Former Employee-Partner elected out of installment sale treatment), such
Employee-Partner or Former Employee-Partner may Transfer in any manner of sale
permitted under the securities laws an additional number of Registrable
Securities (provided that, in the case of Employee-Partners, such Registrable
Securities have vested) the value of which, in the aggregate, is less than or
equal to the excess of such income tax liability over the value, in the
aggregate, of the Registrable Securities permitted to be Transferred by such
Employee-Partner or Former Employee-Partner during such period pursuant to
Section 2.01. The number of Registrable Securities, if any, that an
Employee-Partner or Former Employee-Partner may Transfer pursuant to this
Section 2.02(a) shall be determined by the Company, in its sole discretion, and
such determination shall be binding absent manifest error.
(c)    Estate and Inheritance Tax Transfers. Notwithstanding the limitations
described in Section 2.01 of this Agreement, the estate of any deceased
Stockholder or the beneficiaries thereof, or any Person who holds Registrable
Securities and is subject to estate and inheritance tax related thereto caused
by the death of another Person, may Transfer in any manner of sale permitted
under the securities laws a number of Registrable Securities the value of which,
in the aggregate, equals the aggregate estate and inheritance tax liability
relating thereto.
(d)    Other Permitted Transfers. Notwithstanding the limitations described in
Section 2.01 of this Agreement, at any time following the First Year Lock-Up
Expiration Date (or, if applicable, the Change in Tax Law Expiration Date), a
Stockholder may Transfer a number of Registrable Securities in excess of the
amounts otherwise permitted pursuant to Section 2.01 or clauses (b) and (c)
above if the Board (consisting solely of disinterested directors, which, for the
avoidance of doubt shall not include (i) any director designated by such
Stockholder or by the class of Stockholders to which such Stockholder belongs
prior to any conversion or exchange pursuant to the Stockholders Agreement and
(ii) in the case of any Employee-Partner, any director who is also an executive
officer of the Company) determines (by vote of at least two-thirds of the
directors then in office and eligible to vote) to permit Transfers in such
amounts. Any Transfer of Registrable Securities pursuant to this clause (d)
shall be subject to any terms and conditions as the Board may prescribe. The
Board may withhold or delay any Transfers permitted pursuant to this clause (d)
in its sole discretion.
ARTICLE III
REGISTRATION RIGHTS
Section 3.01    Exchange Registration
(a)    As soon as possible after the first year anniversary of the IPO Closing
Date and in any event prior to the 15-month anniversary of the IPO Closing Date,
the Company shall file with the SEC one or more registration statements (the
“Exchange Registration”)

-18-

--------------------------------------------------------------------------------




covering the delivery of all Class A Common Stock and Convertible Preferred
Stock by the Company to the Stockholders in exchange for Units pursuant to the
Exchange Agreement. The Company shall use its reasonable best efforts, prior to
the 15-month anniversary of the IPO Closing Date and in any event as soon as
possible after the first anniversary of the IPO Closing Date, to cause such
Exchange Registration to be declared effective under the Securities Act by the
SEC.
(b)    The Company shall use its reasonable best efforts to keep the Exchange
Registration continuously effective, subject to Section 3.07, until all of the
Units of the Stockholders included in any such registration statement shall have
actually been exchanged thereunder.
Section 3.02    Shelf Registration
(a)    Initial Shelf Registration. As soon as possible after the first year
anniversary of the IPO Closing Date and in any event prior to the 15-month
anniversary of the IPO Closing Date, the Company shall file with the SEC one or
more registration statements on Form S-3 or such other registration form as is
then available to the Company (each, a “Shelf Registration”) registering a
sufficient number of shares of Class A Common Stock to permit secondary sales of
all Class A Common Stock pursuant to Section 3.03. The Company shall use its
reasonable best efforts, prior to the 15-month anniversary of the IPO Closing
Date and in any event as soon as possible after the first anniversary of the IPO
Closing Date, to cause such Shelf Registration to be declared effective under
the Securities Act by the SEC.
(b)    Subsequent Shelf Registrations. If the initial Shelf Registration or any
subsequent registration pursuant to this Section 3.02(b) expires before any
condition described in clauses (i) or (ii) of Section 3.02(c) is satisfied, the
Company shall file with the SEC another Shelf Registration statement registering
a sufficient number of shares of Class A Common Stock to permit secondary sales
of all Class A Common Stock pursuant to Section 3.03. The Company shall use its
reasonable best efforts to cause the SEC to declare such Shelf Registration
effective as soon as possible after the expiration of the preceding Shelf
Registration.
(c)    Shelf Registration Period. In any event, the Company shall use its
reasonable best efforts to keep a Shelf Registration continuously effective,
subject to Section 3.07, until the earlier of (i) the date on which both the H&F
Holders and AIC have completed the sale of all of their Registrable Securities
and no longer hold any Units or shares of Convertible Preferred Stock and
(ii) the date on which the Economic Interests of the H&F Holders and AIC each
equal less than one percent (1%) and can be sold freely without restriction or
limitation pursuant to Rule 144.
(d)    The Company shall use its reasonable best efforts to file with the SEC a
post-effective amendment to any Shelf Registration or prepare and file a
supplement to the related prospectus or a supplement or amendment to any Shelf
Registration, as applicable, so that any then-effective Shelf Registration
registers Class A Common Stock in an amount sufficient to permit secondary sales
of all Class A Common Stock that may be subsequently Transferred by

-19-

--------------------------------------------------------------------------------




the H&F Holders and AIC pursuant to Section 3.03. If the Company files a
post-effective amendment to any Shelf Registration and such amendment is not
automatically effective, the Company shall use its reasonable best efforts to
cause the SEC to declare such post-effective amendment effective as soon as
possible thereafter.
(e)    Other Secondary Registrations. In the event that the IPO Follow-on
Underwritten Offering is conducted pursuant to Section 2.02(a)(iii), the Company
shall (i) file with the SEC a registration statement on Form S-1 registering a
number of shares of Class A Common Stock sufficient to permit the sale of all
shares requested to be included in such offering permitted to be transferred
pursuant to Section 2.02(a)(i) up to the Maximum Offering Size as soon as
possible following a Change in Tax Law Determination and (ii) file with the SEC
a registration statement on any available form registering a number of shares of
Class A Common Stock sufficient to permit the sale of all such shares requested
by H&F and any other Stockholder to be included in the H&F Additional Demand
Registration up to the Maximum Offering Size as soon as possible following a
Demand Request by the H&F Holders, provided, however, that if a Shelf
Registration contemplated by 3.02(a) or 3.02(b) is then effective, such Shelf
Registration may be used for the H&F Additional Demand Registration. The Company
shall use reasonable best efforts to (i) cause the SEC to declare effective any
registration statements filed pursuant to this Section 3.02(e) as soon as
possible following the filing of such registration statement and (ii) complete
the Underwritten Public Offering described in 2.02(a)(iii) or the H&F Additional
Demand Registration.
Section 3.03    Use of Shelf Registration by the H&F Holders and AIC
(a)    Unlimited Brokered Transactions. Following the First Year Lock-Up
Expiration Date, the H&F Holders and, following the AIC Demand Event, AIC shall
have the right to use the Shelf Registration to Transfer all or a portion of
their Registrable Securities in an unrestricted number of brokered transactions
without any limitation on size of the transaction and not otherwise subject to
Transfer restrictions hereunder; provided that the H&F Holders’ rights pursuant
to this Section 3.03(a) shall terminate ninety (90) days after the director
nominee or Board observer designated by the H&F Holders pursuant to the
Stockholders Agreement is no longer a director of the Company or a Board
observer unless on such 90th day, the H&F Holders demonstrate in good faith to
the Company that the H&F Holders are considered, or reasonably could be
considered, “affiliates” of the Company for purposes of Rule 144, in which case,
the H&F Holders shall continue to have the right to use the Shelf Registration
for brokered transactions for so long as the H&F Holders demonstrate in good
faith to the Company that the H&F Holders continue to be considered, or
reasonably could be considered, “affiliates” of the Company for purposes of Rule
144. If the H&F Holders fail to make such good faith demonstration on such 90th
day, the H&F Holders shall be deemed to be “non-affiliates” for purposes of this
Agreement and the Exchange Agreement.
(b)    Requests for Shelf Takedowns. Subject to the terms and conditions of this
Section 3.03, both the H&F Holders and, following the AIC Demand Event, AIC
(each, a “Requesting Holder”) shall have the right to use the Shelf Registration
to conduct Underwritten Public Offerings of all or a portion of the Registrable
Securities held by such Requesting Holder

-20-

--------------------------------------------------------------------------------




and not otherwise subject to Transfer restrictions hereunder. The Requesting
Holder shall deliver a written notice of its request for the Company to effect
an Underwritten Public Offering in accordance with Section 6.01 identifying the
Requesting Holder and specifying the number of Registrable Securities to be
included in such registration (the “Registration Request”). Subject to the terms
and conditions of this Section 3.03, the Company shall give prompt written
notice of such Registration Request to the Non-Requesting Holder, which, in the
case of AIC, shall only be given following the AIC Demand Event. The
Non-Requesting Holder must respond in writing within five business days of
receipt of such notice in order to participate in such offering. The Company
will thereupon use its reasonable best efforts to effect the demanded
Underwritten Public Offering (a “Demand Registration”) as promptly as possible
of:
(i)    all Registrable Securities requested to be sold by the Requesting Holder;
(ii)    all Registrable Securities requested to be sold by the Non-Requesting
Holder; and
(iii)    any shares of Class A Common Stock proposed to be sold by the Company
for its own account.
To the extent any Registrable Securities requested to be sold by any of the
above are not then registered, the Company will use its reasonable best efforts
to effect the registration of such Registrable Securities on the Shelf
Registration or any other registration form available to the Company.
(c)    Conditions to Demand Registrations.
(i)    Amount. The Company shall not be obligated to effect a Demand
Registration pursuant to Section 3.03(b) unless the aggregate net proceeds
expected to be received from the sale of the Registrable Securities in such
offering (including the aggregate net proceeds to the Requesting Holder and
Non-Requesting Holder, if applicable) equals at least the lesser of
(A) $35,000,000 and (B) the value of the Registrable Securities held by the
Requesting Holder plus the value of any shares of Class A Common Stock issuable
upon the exchange of Units or the conversion of shares of Convertible Preferred
Stock held by the Requesting Holder at the time of the Registration Request.
(ii)    Timing. Unless otherwise approved by the Board, neither the Requesting
Holder nor the Non-Requesting Holder, as the case may be, shall be entitled to a
Demand Registration within ninety (90) days after the closing of another
Underwritten Public Offering.
(iii)    Preemption. Once during each one-year period beginning on the second
anniversary of the IPO Closing Date, the Company shall have the right to
postpone effecting a Demand Registration in order to conduct an Underwritten
Public

-21-

--------------------------------------------------------------------------------




Offering of its Class A Common Stock for its own account (and/or, at the
Company’s sole discretion, for the account or accounts of any or all of the
Stockholders), provided that (A) the Company must notify the Requesting Holder
and any Non-Requesting Holder that requested participation in the Demand
Registration of the postponement within five (5) business days of the Company’s
receipt of the Requesting Holder’s Registration Request and (B) the Company
shall use its reasonable best efforts to effect such Underwritten Public
Offering as soon as practicable after notifying the Requesting Holder of the
postponement and in any event within 45 days of the date on which the Company
notified the Requesting Holder of the postponement. If the Company preempts a
Demand Registration in accordance with this clause (iii), the related
Registration Request will be automatically withdrawn by the Requesting Holder
and will not count as a Demand Registration.
(d)    Number of Demand Registrations.
(i)    Subject to the limitations contained herein, the Company shall be
obligated to effect the following number of Demand Registrations:
(A)    in connection with a Registration Request by the H&F Holders, (1) during
the first one-year period beginning on the first anniversary of the IPO Closing
Date, two (2) Demand Registrations that are Underwritten Public Offerings (but
only one of which may be a Marketed Underwritten Offering), and (2) during each
one-year period beginning on the second anniversary of the IPO Closing Date,
three (3) Demand Registrations that are Underwritten Public Offerings (but only
one of which may be a Marketed Underwritten Offering), subject to, in the case
of both subclauses (1) and (2), the limit of two (2) Marketed Underwritten
Offerings in total; and
(B)    in connection with a Registration Request by AIC, (1) during the first
one-year period beginning on the first anniversary of the IPO Closing Date, two
(2) Demand Registrations that are Underwritten Public Offerings (but only one of
which may be a Marketed Underwritten Offering) in the first one-year period, and
(2) during each one-year period beginning on the second anniversary of the IPO
Closing Date, three (3) Demand Registrations that are Underwritten Public
Offerings (but only one of which may be a Marketed Underwritten Offering)
subject to, in the case of both subclauses (1) and (2), a limit of two (2)
Marketed Underwritten Offerings in total.
(ii)    In addition to the number of Demand Registrations permitted pursuant to
Section 3.03(d)(i)(A), if no H&F Holder elects to participate in the IPO
Follow-On Underwritten Offering conducted pursuant to Section 2.02(a)(iii) in
connection with a Change in Tax Law Determination, the H&F Holders shall be
entitled to one (1) additional Demand Registration for a Marketed Underwritten
Offering during

-22-

--------------------------------------------------------------------------------




the period that begins on the date following the First Year Lock-Up Expiration
Date and ends on the 18-month anniversary of the IPO Closing Date. The first
Marketed Underwritten Offering that is requested by the H&F Holders and
completed during such period shall be deemed the “H&F Additional Demand
Registration”.
(iii)    A registration undertaken by the Company at the request of a Requesting
Holder will not count as a Demand Registration if:
(A)    the Requesting Holder withdraws the Registration Request in accordance
with Section 3.06 and promptly reimburses the Company for incremental reasonable
out-of-pocket expenses incurred by the Company in connection with preparing for
the registration and sale of the Registrable Securities withdrawn;
(B)    the Requesting Holder withdraws the Registration Request upon the
determination of the Board to delay the use or effectiveness of any Shelf
Registration pursuant to Section 3.07; or
(C)    a Registration Request was automatically withdrawn pursuant to Section
3.03(c)(iii).
(iv)    For the avoidance of doubt, (A) the IPO Follow-On Underwritten Offering
will not count as a Demand Registration and (B) a Non-Requesting Holder’s
participation in a Demand Registration that it did not request shall not
constitute a Demand Registration by such Non-Requesting Holder pursuant to
Section 3.03(b) above.
Section 3.04    IPO Follow-On Underwritten Offering
(a)    The Company shall use its reasonable best efforts to (i) register under
the Securities Act all Registrable Securities eligible and requested to be sold
by the Stockholders at the time of such offering, (ii) cause such registration
to be declared effective and (iii) complete the offering of such Registrable
Securities in an Underwritten Public Offering (the “IPO Follow-On Underwritten
Offering”) prior to the 15-month anniversary of the IPO Closing Date and in any
event as soon as possible after the first anniversary of the IPO Closing Date.
(b)    The Company may sell shares of Class A Common Stock for its own account
in the IPO Follow-On Underwritten Offering.
(c)    The Company will give written notice prior to conducting the IPO
Follow-On Underwritten Offering to each of the Stockholders, which notice shall
set forth the Company’s intention to effect such offering and the rights of each
of the Stockholders in connection with such offering. Upon the request of any
Stockholder made promptly after the receipt of notice from the Company (which
request shall specify the number of Registrable Securities intended to be sold
by such Stockholder), the Company shall use its reasonable best

-23-

--------------------------------------------------------------------------------




efforts to include in the IPO Follow-On Underwritten Offering all Registrable
Securities that any Stockholder has requested to sell, subject to Article II and
Section 3.05(a).
Section 3.05    Priority of Registration Rights.
(a)    Underwriter Cutbacks in the IPO Follow-On Underwritten Offering. In
connection with the IPO Follow-On Underwritten Offering, if the sole or managing
underwriter of the registration advises the Company that in its opinion the
number of Registrable Securities requested to be included exceeds the Maximum
Offering Size, the Company shall include in such registration, in the priority
listed below, the number of Registrable Securities up to the Maximum Offering
Size:
(i)    first, the number of shares of Class A Common Stock proposed to be
registered by the Company for its own account;
(ii)    second, the number of Registrable Securities requested to be included in
such registration by the H&F Holders up to the H&F Priority Amount; and
(iii)    third, the number of Registrable Securities requested to be included in
such registration by the Stockholders (other than the H&F Holders), allocated,
if necessary for the offering not to exceed the Maximum Offering Size, pro rata
among each Stockholder on the basis of the Economic Interest of each
Stockholder.
(b)    Underwriter Cutbacks in a Demand Registration. In connection with any
Demand Registration, if the sole or managing underwriter of the registration
advises the Company that in its opinion the number of Registrable Securities
requested to be included exceeds the Maximum Offering Size, the Company shall
include in such registration, in the priority listed below, the number of
Registrable Securities up to the Maximum Offering Size:
(i)    In an H&F Additional Demand Registration:
(A)    first, the number of Registrable Securities requested to be included in
such registration by the H&F Holders up to the H&F Priority Amount; and
(B)    second, the number of Registrable Securities requested to be included in
such registration by all Stockholders (including the H&F Holders), allocated, if
necessary for the offering not to exceed the Maximum Offering Size, pro rata
among each Stockholder on the basis of the Economic Interest of each
stockholder.
(ii)    In a Demand Registration other than the H&F Additional Demand
Registration, if the H&F Holder is the Requesting Holder:
(A)    first, the number of securities requested to be included in such
registration by the H&F Holders up to the H&F Priority Amount;

-24-

--------------------------------------------------------------------------------




(B)    second, the number of Registrable Securities requested to be included in
such registration by the H&F Holders and AIC up to the respective number of
shares equal to the percentage of the H&F Holders’ and AIC’s respective Economic
Interest multiplied by the Maximum Offering Size;
(C)    third, any additional Registrable Securities proposed to be registered by
the H&F Holders or AIC, allocated, if necessary for the offering not to exceed
the Maximum Offering Size, pro rata among the H&F Holders and AIC on the basis
of the Economic Interest of each; and
(D)    fourth, the number of securities proposed to be registered by the Company
for its own account.
(iii)    if AIC is the Requesting Holder:
(A)    first, the number of Registrable Securities requested to be included in
such registration by the H&F Holders and AIC up to the respective number of
shares equal to the percentage of the H&F Holders’ and AIC’s respective Economic
Interest multiplied by the Maximum Offering Size;
(B)    second, any additional Registrable Securities proposed to be registered
by the H&F Holders or AIC, allocated, if necessary for the offering not to
exceed the Maximum Offering Size, pro rata among the H&F Holders and AIC on the
basis of the Economic Interest of each; and
(C)    third, the number of securities proposed to be registered by the Company
for its own account.
Section 3.06    Withdrawal Rights. Any Stockholder having notified or directed
the Company to include any or all of its Registrable Securities in a
registration statement under the Securities Act shall have the right to withdraw
any such notice or direction with respect to any or all of the Registrable
Securities designated by it for registration by giving written notice to such
effect to the Company prior to the public announcement of the registration. In
the event of any such withdrawal, the Company shall not include such Registrable
Securities in the applicable registration and such Registrable Securities shall
continue to be Registrable Securities for all purposes of this Agreement. No
such withdrawal shall affect the obligations of the Company with respect to the
Registrable Securities not so withdrawn. If a Stockholder withdraws its
notification or direction to the Company to include any of its Registrable
Securities in a registration statement in accordance with this Section 3.06,
such Stockholder shall be required to promptly reimburse the Company for
incremental reasonable out-of-pocket expenses incurred by the Company in
connection with preparing for the sale of the Registrable Securities withdrawn.
Section 3.07    Suspension Periods.

-25-

--------------------------------------------------------------------------------




(a)    The Company may delay or suspend (a) the use by any Stockholder of the
Exchange Registration, (b) the use by the H&F Holders and AIC of any Shelf
Registration pursuant to Section 3.03(a) or (b), or (c) the effectiveness of any
registration statement contemplated by this Agreement (including by withdrawing
such registration statement or declining to amend it or by taking other actions
otherwise required hereunder with regard thereto), by delivering a certificate
to each Stockholder certifying that the Company has elected to impose a
Suspension Period (as defined below) pursuant to this Section 3.07 and
specifying the period. The Company shall be entitled to impose a Suspension
Period only if the Company’s Chief Executive Officer, Chief Financial Officer or
Chief Legal Officer, in his or her good faith judgment, believes that the use or
effectiveness of such registration statement would require the Company to make
public disclosure of material non-public information (x) the failure of which to
be disclosed in the registration statement would constitute a material
misstatement or omission, (y) the disclosure of which would not be required at
such time but for the filing or effectiveness of the registration statement and
(z) the Company has a bona fide business purpose for not disclosing such
information publicly. Any period during which the Company has delayed or
suspended the use of any Exchange Registration or Shelf Registration or any
other matters referenced above pursuant to this Section 3.07 is herein called a
“Suspension Period”, and shall be for a reasonable time specified in the
aforementioned certificate but in no event shall the number of days covered by
any one or more Suspension Periods exceed 60 days in the aggregate during any
rolling period of 365 days; provided that, with respect to the H&F Holders only,
in no event shall the number of days covered by any one or more Suspension
Periods exceed thirty (30) days in the aggregate during any rolling period of
365 days so long as the director nominee designated by the H&F Holders pursuant
to the Stockholders Agreement is a director of the Company or a Board observer.
The Company shall not be obligated under this Agreement to disclose any
information with respect to the Suspension Period (including the reason
therefor) other than to provide the certificate referenced above. Each
Stockholder acknowledges that the existence of a Suspension Period may
constitute material, non-public information about the Company or its securities
and, accordingly, hereby agrees to keep confidential the existence of each
Suspension Period, including any such certificate and the receipt thereof, and,
for the duration of each Suspension Period, to refrain from making any offers,
sales or purchases of Registrable Securities or any other securities of the
Company, directly or indirectly, including through others or by means of any
short sale or derivative transaction (or from directing any other Person to make
such offers, sales or purchases or to refrain from doing so).
(b)    Notwithstanding anything to the contrary herein, the Company also shall
not be required to effect a registration, and no Stockholder shall have the
right to use or sell securities pursuant to any registration statement, pursuant
to this Agreement during any period beginning on the fifteenth day of the last
month of each fiscal quarter and ending at the opening of regular session
trading on the New York Stock Exchange on the trading day after the later of
(x) the day on which the Company releases its earnings for that fiscal period
and (y) the Company’s earnings conference call for that fiscal quarter; provided
that this Section 3.07(b) shall apply to the H&F Holders only for so long as the
director nominee designated by the H&F Holders pursuant to the Stockholders
Agreement is a director of the Company or a Board observer.

-26-

--------------------------------------------------------------------------------




Section 3.08    Holdback Agreements.
(a)    Subject to Section 3.08(b), if and to the extent requested in writing by
the sole or managing underwriter in connection with any Underwritten Public
Offering, both the Company and the Stockholders shall agree (it being understood
that no such Stockholder shall be requested to so agree unless all such
Stockholders are requested to do so), not to effect any public sale or
distribution (including sales pursuant to Rule 144) of any shares of Class A
Common Stock or any security convertible into or exchangeable or exercisable for
such securities (except as part of such Underwritten Public Offering) during the
period (each such period, a “Holdback Period”) beginning ten (10) days prior to
the launch of the Underwritten Public Offering and ending no later than the
earlier of (i) ninety (90) days following the closing date of such offering and
(ii) such day (if any) as the Company or the Stockholder(s), as applicable, and
the sole or managing underwriter for such offering shall agree to designate for
this purpose (such agreement a “Holdback Agreement”).
(b)    Neither the Company, nor the Stockholders shall be obligated to enter
into a Holdback Agreement unless the Company’s directors and executive officers
(including, but not limited to, any executive officer that is deemed an officer
for purposes of Section 16 of the Exchange Act) enter into agreements
substantially similar to such Holdback Agreement. A Holdback Agreement shall not
apply to the exercise of options to purchase shares of the Company (provided
that such restrictions shall apply with respect to the securities issuable upon
such exercise). For any Underwritten Public Offering other than the IPO
Follow-On Underwritten Offering and the H&F Additional Demand Registration, any
Stockholders that (i) are or were holders of Class A common units of Holdings or
(ii) have an Economic Interest in the Company of less than 5% and, in either
case, are not participating in such Underwritten Public Offering, shall not be
required to enter into a Holdback Agreement pursuant to Section 3.08(a).
Section 3.09    Registration Procedures. In connection with any Shelf
Registration or Underwritten Public Offering, subject to the terms and
conditions of this Agreement, the paragraphs below shall be applicable:
(a)    Prior to filing a registration statement or prospectus or any amendment
or supplement thereto (other than any report filed pursuant to the Exchange Act
that is incorporated by reference), the Company shall, if requested, furnish to
each Stockholder requesting to include Registrable Securities in such
registration statement and each underwriter copies of such registration
statement as proposed to be filed, and thereafter the Company shall furnish to
such Stockholder and underwriter such number of copies of such registration
statement, each amendment and supplement thereto (in each case including all
exhibits thereto and documents incorporated by reference therein), the
prospectus included in such registration statement (including each preliminary
prospectus and any summary prospectus) and any other prospectus filed under
Rule 424 or Rule 430A under the Securities Act and such other documents as such
Stockholder may reasonably request in order to facilitate the disposition of the
Registrable Securities owned by such Stockholder.

-27-

--------------------------------------------------------------------------------




(b)    After the effectiveness of the registration statement, the Company shall
(i) cause the related prospectus to be supplemented by any required prospectus
supplement, and, as so supplemented, to be filed pursuant to Rule 424 under the
Securities Act, (ii) comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities covered by such
registration statement during the applicable period in accordance with the
intended methods of disposition by the Stockholders thereof set forth in such
registration statement or supplement to such prospectus and (iii) promptly
notify each Stockholder holding Registrable Securities covered by such
registration statement of any stop order issued or threatened by the SEC or any
state securities commission and use its reasonable best efforts to prevent the
entry of such stop order or to obtain the withdrawal of such order if entered.
(c)    To the extent any “free writing prospectus” (as defined in Rule 405 under
the Securities Act) is used, the Company shall file with the SEC any free
writing prospectus that is required to be filed by the Company with the SEC in
accordance with the Securities Act and retain any free writing prospectus not
required to be filed.
(d)    The Company shall use its reasonable best efforts to (i) register or
qualify the Registrable Securities covered by such registration statement under
such other securities or “blue sky” laws of such jurisdictions in the United
States as any Stockholder holding such Registrable Securities (in light of such
Stockholder’s intended plan of distribution) or each underwriter reasonably
requests and (ii) cause such Registrable Securities to be registered with or
approved by such other governmental agencies or authorities as may be necessary
by virtue of the business and operations of the Company and do any and all other
acts and things that may be reasonably necessary or advisable to enable such
Stockholder to consummate the disposition of the Registrable Securities owned by
such person; provided that the Company shall not be required to (x) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this Section 3.09(d), (y) subject itself to taxation
in any such jurisdiction or (z) consent to general service of process in any
such jurisdiction.
(e)    The Company shall immediately notify each Stockholder holding such
Registrable Securities covered by such registration statement or each
underwriter at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, of the occurrence of an event (such an
event, a “Material Event”) requiring the preparation of a supplement or
amendment to such prospectus so that, as thereafter delivered to the purchasers
of such Registrable Securities, such prospectus will not contain an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading and
promptly prepare and make available to each such Stockholder or underwriter, if
any, and file with the SEC any such supplement or amendment.
(f)    The Company shall have the right to select an underwriter or underwriters
in connection with any Underwritten Public Offering other than a Demand
Registration. The Requesting Holder shall have the right to select the
underwriter or underwriters in connection with any Demand Registration; provided
that (i) such underwriter or underwriters shall be reasonably acceptable to the
Company and (ii) the Requesting Holder shall use commercially reasonable efforts
to cause the selected underwriter to engage the same counsel as served as

-28-

--------------------------------------------------------------------------------




underwriter’s counsel in the most recent Underwritten Public Offering (or in the
IPO, if applicable). In connection with any Underwritten Public Offering, the
Company shall enter into customary agreements (including an underwriting
agreement in customary form) and take all such other actions as are reasonably
required in order to expedite or facilitate the disposition of such Registrable
Securities in any such Underwritten Public Offering, including, if necessary,
the engagement of a “qualified independent underwriter” in connection with the
qualification of the underwriting arrangements with FINRA.
(g)    Upon the execution of confidentiality agreements satisfactory in form and
substance to the Company in the exercise of its good faith judgment, pursuant to
the reasonable request of the Requesting Holder or any underwriter participating
in an Underwritten Public Offering pursuant to this Agreement, the Company will
give to each Requesting Holder and each underwriter and their respective counsel
and accountants (collectively, the “Inspectors”) (i) reasonable and customary
access to its books and records (“Records”) and (ii) such opportunities to
discuss the business of the Company with its officers, employees, counsel and
the independent public accountants who have certified its financial statements,
as shall be appropriate, in the reasonable judgment of counsel to such
Stockholder or underwriter, to enable them to exercise their due diligence
responsibility. Records that the Company determines, in good faith, to be
confidential and that it notifies the Inspectors are confidential shall not be
disclosed by the Inspectors unless (x) the disclosure of such Records is
necessary to avoid or correct a misstatement or omission of a material fact in
such registration statement or (y) the release of such Records is ordered
pursuant to a subpoena or other order from a court of competent jurisdiction.
Each Stockholder agrees that information obtained by it as a result of such
inspections shall be deemed confidential and shall not be used by it or its
Affiliates as the basis for any market transactions in the Class A Common Stock
unless and until such information is made generally available to the public.
Each Stockholder further agrees that, upon learning that disclosure of such
Records is sought in a court of competent jurisdiction, it shall, to the extent
reasonably practicable, give notice to the Company and allow the Company, at its
expense, to undertake appropriate action to prevent disclosure of the Records
deemed confidential.
(h)    Upon the closing of each Underwritten Public Offering, the Company shall
use its reasonable best efforts to furnish to each underwriter a signed
counterpart, addressed to such underwriter, of (i) an opinion or opinions of
counsel to the Company and (ii) a comfort letter or comfort letters from the
Company’s independent public accountants, each in customary form and covering
such matters of the kind customarily covered by opinions or comfort letters, as
the case may be, as the sole or managing underwriter reasonably requests.
(i)    Each Stockholder requesting to register Registrable Securities shall
promptly furnish in writing to the Company such information regarding the
distribution of the Registrable Securities as the Company may from time to time
reasonably request and such other information as may be legally required or
advisable in connection with such registration.
(j)    Each Stockholder and each underwriter agrees that, upon receipt of any
notice from the Company of the happening of a Material Event, such Stockholder
or underwriter

-29-

--------------------------------------------------------------------------------




shall forthwith discontinue disposition of Registrable Securities pursuant to
the registration statement covering such Registrable Securities until such
Stockholder’s or underwriter’s receipt of the copies of the supplemented or
amended prospectus contemplated by Section 3.09(e). If so directed by the
Company, any Stockholder and underwriter shall deliver to the Company all
copies, other than any permanent file copies then in such Stockholder’s or
underwriter’s possession, of the most recent prospectus covering such
Registrable Securities at the time of receipt of such notice.
(k)    The Company shall use its reasonable best efforts to list all Registrable
Securities on any securities exchange or quotation system on which any shares of
Class A Common Stock are then listed.
(l)    The Company and each Stockholder shall use their reasonable best efforts
to provide any documentation required by the transfer agent of Registrable
Securities to remove any restrictive legends (or remove the analogous notation
from the Company’s share registry) on Registrable Securities Transferred
pursuant to the Exchange Registration, Shelf Registration, Demand Registration
(including, for the avoidance of doubt, the H&F Additional Demand Registration)
or IPO Follow-On Underwritten Offering.
(m)    The Company shall cause appropriate officers of the Company or Holdings
to (i) prepare and make presentations at any “road shows” and before analysts
and (ii) otherwise use their reasonable best efforts to cooperate as reasonably
requested by the underwriters in the offering, marketing or selling of the
Registrable Securities; provided that, in the case of a Demand Registration, if
the Company has already conducted the maximum number of Marketed Underwritten
Offerings permitted pursuant to Section 3.03(d) at the request of a Requesting
Holder, then the Company and its officers shall have no obligation in regard to
such Requesting Holder to (x) participate in one-on-one meetings or calls
between investors and management of the Company or (y) conduct or participate in
(A) a customary roadshow or other marketing activity that requires members of
the management of the Company to be out of the office for two (2) business days
or more or (B) group meetings or calls between investors and management of the
Company or any other substantial marketing effort by the underwriters over a
period of at least forty-eight (48) hours.

-30-

--------------------------------------------------------------------------------




Section 3.10    Registration Expenses. The Company shall be liable for and pay
all Registration Expenses in connection with any Exchange Registration, Shelf
Registration, Demand Registration (including, for the avoidance of doubt, the
H&F Additional Demand Registration) and IPO Follow-On Underwritten Offering,
regardless of whether such registration is effected, except as set forth in
Section 3.03(d)(ii)(A).
Section 3.11    Participation In Public Offering. No Stockholder may participate
in any Underwritten Public Offering or Demand Registration hereunder unless such
Stockholder (a) agrees to sell such Stockholder’s Registrable Securities on the
basis provided in any underwriting arrangements approved by the Company and
(b) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements and the provisions of this Agreement in
respect of registration rights; provided that the H&F Holders shall not be
required to complete or execute one or more powers of attorney required by the
foregoing clause (b).
Section 3.12    Piggyback Registration.
(a)    After the First Year Lock-Up Expiration Date, if the Company at any time
proposes to effect an Underwritten Public Offering of its Class A Common Stock
for its own account or the account of any Stockholder (other than (i) pursuant
to the IPO Follow-On Underwritten Offering, any Exchange Registration or Demand
Registration or (ii) pursuant to a registration on Form S-4 or S‑8 or any
successor or similar forms) (a “Piggyback Registration”), the Company will give
written notice at least ten (10) business days prior to the anticipated launch
of such Underwritten Public Offering to each of the H&F Holders and, following
an AIC Demand Event, AIC, which notice shall set forth the Company’s intention
to effect the Underwritten Public Offering and the rights of each of the H&F
Holders and AIC, as applicable, under this Section 3.12 and shall offer each of
the H&F Holders and AIC, as applicable, the opportunity to sell in such
Underwritten Public Offering the number of Registrable Securities as each may
request, subject to the restrictions on Transfers herein and the provisions of
this Section 3.12. Upon the request of any H&F Holder or, following an AIC
Demand Event, AIC, made within seven (7) business days after the receipt of
notice from the Company (which request shall specify the number of Registrable
Securities intended to be sold by such Stockholder), the Company shall use its
reasonable best efforts to include in the Underwritten Public Offering all
Registrable Securities that any H&F Holder or AIC have requested to sell.
Notwithstanding anything to the contrary herein, the H&F Holders and AIC must
sell their Registrable Securities pursuant to this Section 3.12 to the
underwriters selected by the Company and on the same terms and conditions as
apply to the Company.
(b)    The Company shall be liable for and pay all Registration Expenses in
connection with any Piggyback Registration.
(c)    In connection with a Piggyback Registration, if the sole or managing
underwriter of the registration advises the Company that in its opinion the
number of Registrable Securities requested to be included exceeds the Maximum
Offering Size, the Company shall include Registrable Securities in such
registration up to the Maximum Offering Size in

-31-

--------------------------------------------------------------------------------




accordance with the priority established by Section 3.05(a) with respect to the
IPO Follow-On Underwritten Offering.
(d)    No registration of Registrable Securities effected pursuant to a request
under this Section 3.12 shall be counted as a Demand Registration.
Section 3.13    Other Registration Rights. Except as provided in this Agreement,
without the prior written consent of AIC and the H&F Holders holding a majority
of the aggregate number of Registrable Securities and Non-Registrable Securities
then held by AIC and the H&F Holders, the Company shall not grant to any Person
any registration rights with respect to any of its equity securities (or any
securities convertible or exchangable into or exercisable for such securities)
that are more favorable than the then-current registration rights of the H&F
Holders and AIC (including, among others, the H&F Holders’ priority rights in
accordance with Section 3.05 and Section 3.12(c)), provided that consent shall
not be required from either AIC or the H&F Holders at any time after the
Economic Interest of such party is less than five percent (5%).
Section 3.14    Rules 144 and 144A. The Company shall cooperate, to the extent
commercially reasonable, with any Stockholders who shall Transfer any
Registrable Securities pursuant to Rule 144 or 144A and shall provide to such
Stockholders such information as such Stockholders shall reasonably request.
Without limiting the foregoing, the Company shall at all times after the IPO:
(a) make and keep available public information, as those terms are contemplated
by Rule 144 (or any successor or similar rule then in force); (b) timely file
with the SEC all reports and other documents required to be filed under the
Securities Act and the Exchange Act; and (c) furnish to each Stockholder upon
request a written statement by the Company as to its compliance with the
reporting requirements of the Securities Act and the Exchange Act, a copy of the
most recent annual or quarterly report of the Company, and such other
information as such Stockholder may reasonably request in order to avail itself
of any rule or regulation of the SEC allowing such Stockholder to Transfer any
Registrable Securities without registration. Notwithstanding anything in this
Section 3.14, the Company may deregister under Section 12 of the Exchange Act if
it is then permitted to do so pursuant to the Exchange Act and the rules and
regulations thereunder.
Section 3.15    Securities Act Restrictions.
(a)    Notwithstanding anything to the contrary in this Agreement, the
Registrable Securities and Non-Registrable Securities may not be offered or sold
except pursuant to an effective registration statement or an available exemption
from registration under the Securities Act. Accordingly, each Stockholder shall
not, directly or indirectly, including through others or by means of any short
sale or derivative transaction, offer or sell any Registrable Securities or
Non-Registrable Securities except pursuant to an effective registration
statement as contemplated herein or pursuant to Rule 144 or another exemption
from registration under the Securities Act, if available. Except with respect to
the Transfer of Class A Common Stock that was delivered pursuant to the Exchange
Registration, prior to any Transfer of Registrable Securities or Non-Registrable
Securities other than pursuant to an effective registration

-32-

--------------------------------------------------------------------------------




statement, a Stockholder shall notify the Company of such Transfer and the
Company may require the Stockholder to provide, prior to such Transfer, such
evidence that the Transfer will comply with the Securities Act (including
written representations or an opinion of counsel) as the Company may reasonably
request. For the avoidance of doubt, nothing in this Section 3.15(a) shall be
construed to contractually limit each Stockholder’s rights to Transfer or
distribute Registrable Securities and Non-Registrable Securities beyond the
limitations and restrictions imposed by the Securities Act, provided that any
such Transfer or distribution will be subject to the immediately preceding
sentence.
(b)    The Company may impose stop-transfer instructions with respect to any
Registrable Securities or Non-Registrable Securities that are to be Transferred
in contravention of this Agreement (including Section 3.07 and this Section
3.15). Any certificates representing the Registrable Securities or
Non-Registrable Securities may bear a legend (and the Company’s share registry
may bear a notation) referencing the restrictions on Transfer contained in this
Agreement, until such time as such securities have ceased to be or are to be
Transferred in a manner that results in their ceasing to be, Registrable
Securities. Subject to the provisions of this Section 3.15, the Company will use
its best efforts to cause the then-acting transfer agent to replace any such
legended certificates with unlegended certificates (or remove the analogous
notation from the Company’s share registry) within one (1) business day upon
request by any Stockholder in order to facilitate a lawful Transfer or at any
time after such shares cease to be Registrable Securities, provided that, if the
Registrable Securities are to be Transferred otherwise than pursuant to the
Exchange Registration, Shelf Registration, Demand Registration (including, for
the avoidance of doubt, the H&F Additional Demand Registration) or IPO Follow-On
Underwritten Offering, the Stockholder shall have provided any documentation or
information required from it to replace such legended certificates or remove
such analogous notations.
ARTICLE IV
INDEMNIFICATION AND CONTRIBUTION
Section 4.01    Indemnification by the Company. The Company agrees to indemnify
and hold harmless, to the fullest extent permitted by law, each Stockholder and
its Affiliates and their respective officers, directors, employees, managers,
partners and agents, and each Person, if any, who controls such Stockholder or
other indemnified person (within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act) from and against any and all losses, claims,
damages, liabilities and expenses (including reasonable expenses of
investigation and reasonable attorneys’ fees and expenses) (collectively,
“Losses”) caused by, resulting from or relating to any untrue statement (or
alleged untrue statement) of a material fact contained in any registration
statement, prospectus, preliminary prospectus or free-writing prospectus (as
defined in Rule 405 under the Securities Act) relating to the Registrable
Securities (in each case, as amended or supplemented if the Company shall have
furnished any amendments or supplements thereto), or any omission (or alleged
omission) to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, except insofar as the same are caused by, resulting from
or related to any

-33-

--------------------------------------------------------------------------------




such untrue statement or omission or alleged untrue statement or omission so
made based upon information furnished in writing to the Company by such
Stockholder or on such Stockholder’s behalf expressly for use therein. The
Company also agrees to indemnify any underwriters of the Registrable Securities,
their officers, directors, employees and agents and each Person who controls
such underwriters (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) on substantially the same basis as that of the
indemnification of the Stockholders provided in this Section 4.01.
Section 4.02    Indemnification by Selling Stockholders. In connection with any
registration statement in which a Stockholder is participating, each such
Stockholder agrees, to the fullest extent permitted by law, to severally but not
jointly, indemnify and hold harmless the Company, its Affiliates and their
respective officers, directors, employees and agents and each Person, if any,
who controls the Company or such other indemnified person (within the meaning of
either Section 15 of the Securities Act or Section 20 of the Exchange Act) from
and against any and all Losses caused by, resulting from or relating to any
untrue statement (or alleged untrue statement) of a material fact contained in
any registration statement, prospectus, preliminary prospectus or free-writing
prospectus (as defined in Rule 405 under the Securities Act) relating to the
Registrable Securities (in each case, as amended or supplemented if the Company
shall have furnished any amendments or supplements thereto), or any omission (or
alleged omission) to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, but only to the extent that such untrue
statement or omission or alleged untrue statement or omission is caused by and
contained in information so furnished in writing by such Stockholder or on such
Stockholder’s behalf expressly for use therein. Notwithstanding the foregoing,
no Stockholder shall be liable under this Section 4.02 for any Losses in excess
of the net proceeds realized by such Stockholder in the sale of Registrable
Securities of such Stockholder giving rise to such indemnification obligation.
Section 4.03    Conduct of Indemnification Proceedings. If any proceeding
(including any governmental investigation) shall be instituted involving any
Person in respect of which indemnity may be sought pursuant to this Article IV,
such Person (an “Indemnified Party”) shall promptly notify the Person against
whom such indemnity may be sought (the “Indemnifying Party”) in writing and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to such Indemnified Party, and shall assume the
payment of all fees and expenses; provided that the failure of any Indemnified
Party so to notify the Indemnifying Party shall not relieve the Indemnifying
Party of its obligations hereunder except to the extent that the Indemnifying
Party is materially prejudiced by such failure to notify.
In any such proceeding, any Indemnified Party shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such Indemnified Party unless (a) the Indemnifying Party and the Indemnified
Party shall have mutually agreed to the retention of such counsel, (b) in the
reasonable judgment of such Indemnified Party representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them, including one or more defenses or counterclaims that

-34-

--------------------------------------------------------------------------------




are different from or in addition to those available to the Indemnifying Party,
or (c) the Indemnifying Party shall have failed to assume the defense within
thirty (30) days of notice pursuant to this Section 4.03. It is understood that,
in connection with any proceeding or related proceedings in the same
jurisdiction, the Indemnifying Party shall not be liable for the reasonable fees
and expenses of more than one separate firm of attorneys (in addition to any
local counsel) at any time for all such Indemnified Parties, and that all such
fees and expenses shall be reimbursed as they are incurred. In the case of any
such separate firm for the Indemnified Parties, such firm shall be designated in
writing by the Indemnified Parties. The Indemnifying Party shall not be liable
for any settlement of any proceeding effected without its written consent (such
consent not to be unreasonably withheld), but if settled with such consent, or
if there be a final judgment for the plaintiff, the Indemnifying Party shall
indemnify and hold harmless such Indemnified Parties from and against any loss
or liability (to the extent stated above) by reason of such settlement or
judgment. Without the prior written consent of the Indemnified Party, no
Indemnifying Party shall effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Party is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Party,
unless such settlement (x) includes an unconditional release of such Indemnified
Party from all liability arising out of such proceeding, and (y) does not
include any injunctive or other equitable or non-monetary relief applicable to
or affecting such Indemnified Party.
Section 4.04    Contribution. If the indemnification provided for in this
Article IV for the Indemnifying Party is not available to an Indemnified Party
hereunder in respect of any Losses, then the Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses, as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been taken or made by, or
relates to information supplied by, such Indemnifying Party or Indemnified
Party, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such action, statement or omission. The amount
paid or payable by a party under this Section 4.04 as a result of any Losses
shall be deemed to include, subject to the limitations set forth in this
Agreement, any reasonable attorneys’ or other reasonable fees or expenses
incurred by such party in connection with any proceeding to the extent such
party would have been indemnified for such fees or expenses if the
indemnification provided for in this Article IV was available to such party in
accordance with its terms.
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 4.04 were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. No Person
guilty of fraudulent misrepresentation (within the meaning of

-35-

--------------------------------------------------------------------------------




Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.
Notwithstanding the foregoing provisions of this Section 4.04, no Stockholder
shall be required to contribute, in the aggregate, any amount in excess of the
net proceeds realized by such Stockholder from the sale of the Registrable
Securities of such Stockholder in connection with the offering that gave rise to
the contribution obligation, except in the case of fraud by such Stockholder.
Section 4.05    Other Indemnification. Indemnification similar to that specified
herein (with appropriate modifications) shall be given by the Company and each
Stockholder participating therein with respect to any required registration or
other qualification of securities under any foreign, federal or state law or
regulation or governmental authority other than the Securities Act.
ARTICLE V
TERMINATION
Section 5.01    Term. This agreement shall automatically terminate on the date
that no Stockholder party to this Agreement from time to time owns any
Registrable Securities or any Units or shares of Convertible Preferred Stock
that may be exchanged or converted, respectively, into Registrable Securities.
Section 5.02    Survival. If this Agreement is terminated pursuant to Section
5.01, this Agreement shall become void and of no further force and effect,
except for the provisions set forth in Articles IV and VI.
ARTICLE VI
MISCELLANEOUS
Section 6.01    Notices. All notices, requests, consents and other
communications hereunder (each, a “Notice”)  shall be in writing and shall be
given (and shall be deemed to have been duly given upon receipt) by delivery in
person, by courier service, by fax, by electronic mail (delivery receipt
requested) or by certified or registered mail (postage prepaid, return receipt
requested) to the respective parties at the following addresses (or at such
other address for a party as shall be as specified in a Notice given in
accordance with this Section 6.01):
(a)    if to the Company to:
Artisan Partners Asset Management Inc.
875 E. Wisconsin Avenue, Suite 800
Milwaukee, WI 53202
Telephone: (414) 390-6100

-36-

--------------------------------------------------------------------------------




Fax: (414) 390-6139
Attention: Chief Legal Officer
Electronic Mail: contractnotice@artisanpartners.com
with a copy to:
Sullivan & Cromwell LLP
125 Broad Street
New York, New York 10004
Telephone: (212) 558-4000
Fax: (212) 558-3588
Attention: Catherine M. Clarkin
Electronic Mail: clarkinc@sullcrom.com
(b)    if to the H&F Holders to:
Hellman & Friedman LLC
One Maritime Plaza
12th Floor
San Francisco, CA 94111
Telephone: (415) 788-5111
Fax: (415) 788-0176
Attention: Allen R. Thorpe
     Arrie R. Park
Electronic Mail: athorpe@hf.com
         apark@hf.com
with a copy to:
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, NY 10006
Telephone: (212) 225-2000
Fax: (212) 225-3999
Attention: Christopher E. Austin
Electronic Mail: caustin@cgsh.com
(c)    if to any other Stockholder, to the address and other contact information
set forth in the records of the Company from time to time.

-37-

--------------------------------------------------------------------------------




Section 6.02    Assignability. Neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable without the prior consent of the Company; provided that, for the
avoidance of doubt, when a Person becomes a party to this Agreement pursuant to
Section 6.03 an “assignment” for purposes of this Section 6.02 will not have
occurred. Subject to the preceding sentence, this Agreement will be binding
upon, inure to the benefit of and be enforceable by the parties hereto and their
respective heirs, successors, legal representatives and permitted assigns.
Section 6.03    Joinder. Any Person (unless already bound hereby) who (a)
receives a Unit after the execution of this Agreement or (b) any permitted
transferee of Registrable Securities or Non-Registrable Securities pursuant to
Sections 2.01(a)(iii), 2.01(b)(iv), 2.01(c)(iv), 2.01(d)(iv) or 2.01(e)(iv)
shall execute and deliver to the Company a Joinder to Resale and Registration
Rights Agreement attached hereto as Exhibit A and shall henceforth be a
“Stockholder”.
Section 6.04    Amendments; Waivers.
(a)    No provision of this Agreement may be waived except by an instrument in
writing executed by the party against whom the waiver is to be enforced,
provided that any waiver by the Company of any provision of this Agreement shall
require approval of at least two thirds of the directors of the Company then in
office. For the avoidance of doubt, any waiver contemplated by clauses (a), (b)
or (d) of Section 2.02 must be granted pursuant to the respective clause. No
provision of this Agreement may be amended or otherwise modified except by an
instrument in writing executed by the Company and the holders of at least
two-thirds of the Capital Stock of the Company, in the aggregate, held by the
Stockholders party hereto at the time of such proposed amendment or
modification; provided that no such amendment or modification may be made
without the consent of any Stockholder materially and adversely affected by such
amendment or modification.
(b)    No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.
Section 6.05    Governing Law. This Agreement and the rights and obligations of
the parties hereunder shall be governed by, and construed, interpreted and
enforced in accordance with, the laws of the State of Delaware.
Section 6.06    Consent to Jurisdiction.
(a)    Each party hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Court of Chancery of the
State of Delaware or, if such Court declines jurisdiction, the courts of the
State of Delaware sitting in Wilmington, Delaware and of the United States
District Court for the District of Delaware sitting in

-38-

--------------------------------------------------------------------------------




Wilmington, Delaware, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such Delaware State court or, to the
fullest extent permitted by applicable law, in such United States District
Court. Each party agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
(b)    Each party irrevocably and unconditionally waives, to the fullest extent
permitted by law, any objection that it may now or hereafter have to the laying
of venue of any suit, action or proceeding arising out of or relating to this
Agreement in any court referred to in Section 6.06(a). Each party irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of any such suit, action or proceeding in any such
court.
(c)    Each party irrevocably consents to service of process in the manner
provided for notices in Section 6.01. Nothing in this Agreement shall affect the
right of any party to serve process in any other manner permitted by law.
Section 6.07    Waiver of Jury Trial. Each of the parties hereto hereby
irrevocably waives any and all right to trial by jury in any legal proceeding
arising out of or related to this Agreement or the transactions contemplated
hereby.
Section 6.08    Specific Enforcement. Each party hereto acknowledges that the
remedies at law of the other parties for a breach or threatened breach of this
Agreement would be inadequate and, in recognition of this fact, any party to
this Agreement, without posting any bond or furnishing other security, and in
addition to all other remedies that may be available, shall be entitled to
obtain equitable relief in the form of specific performance, a temporary
restraining order, a temporary or permanent injunction or any other equitable
remedy that may then be available.
Section 6.09    Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission or by e-mail delivery of a “.pdf” data
file) in one or more counterparts, and by the different parties hereto in
separate counterparts, each of which when executed and delivered shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement. Copies of executed counterparts transmitted by telecopy, by
e-mail delivery of a “.pdf” data file or other electronic transmission service
shall be considered original executed counterparts for purposes of this
Section 6.09.
Section 6.10    Entire Agreement; No Third Party Beneficiaries. This Agreement
(i) constitutes the entire agreement and understanding among the parties hereto
and supersedes all prior and contemporaneous agreements and understandings, both
oral and written, among the parties hereto with respect to the subject matter
hereof and (ii) is not intended to confer upon any Person, other than the
parties hereto, except as provided in Sections 4.01 and 4.02, any rights or
remedies hereunder.

-39-

--------------------------------------------------------------------------------




Section 6.11    Severability. If any term or other provision of this Agreement
is held to be invalid, illegal or incapable of being enforced by any rule of
law, or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions is not affected in any manner materially
adverse to any party. Upon a determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.
Section 6.12    Further Assurances. The parties shall execute, deliver,
acknowledge and file such further agreements and instruments and take such other
actions as may be reasonably necessary to make effective this Agreement and the
transactions contemplated therein.
Section 6.13    Independent Nature of Stockholders’ Obligations and Rights. The
rights and obligations of each Stockholder hereunder are several and not joint
with the rights and obligations of any other Stockholder hereunder. No
Stockholder shall be responsible in any way for the performance of the
obligations of any other Stockholder hereunder, nor shall any Stockholder have
the right to enforce the rights or obligations of any other Stockholder
hereunder. The obligations of each Stockholder hereunder are solely for the
benefit of, and shall be enforceable solely by, the Company. The decision of
each Stockholder to enter into this Agreement has been made by such Stockholder
independently of any other Stockholder. Nothing contained herein or in any other
agreement or document delivered at any closing, and no action taken by any
Stockholder pursuant hereto or thereto, shall be deemed to constitute the
Stockholders as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Stockholders are in any way acting
in concert or as a group with respect to such rights or obligations or the
transactions contemplated by this Agreement, and the Company acknowledges that
the Stockholders are not acting in concert or as a group and will not assert any
such claim with respect to such rights or obligations or the transactions
contemplated hereby.
[Signature pages follow.]



-40-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement or have
caused this Agreement to be duly executed by their respective authorized
officers as of the day and year first above written.
ARTISAN PARTNERS ASSET
MANAGEMENT INC.


By: __/s/ Janet D. Olsen ________________
    Name: Janet D. Olsen
    Title: Executive Vice President, Chief Legal
     Officer and Secretary
STOCKHOLDERS:

Each Stockholder set forth on Schedule A hereto


By: __/s/ Janet D. Olsen________________
    Name: Janet D. Olsen
    Title: Attorney-in-Fact
ARTISAN INVESTMENT CORPORATION


By: __/s/ Janet D. Olsen_________________
    Name: Janet D. Olsen
    Title: Senior Vice President & Secretary

[Signature Page to Resale and Registration Rights Agreement]



--------------------------------------------------------------------------------




H&F BREWER AIV II, L.P.
By:    Hellman & Friedman Investors V, L.P.
By:    Hellman & Friedman LLC
By: __/s/ Allen R. Thorpe ______________
    Name: Allen Thorpe
    Title: Managing Director
HELLMAN & FRIEDMAN CAPITAL ASSOCIATES V, L.P.
By:    Hellman & Friedman LLC
By: __/s/ Allen R. Thorpe________________
    Name: Allen Thorpe
    Title: Managing Director
H&F BREWER AIV, L.P.
By:    Hellman & Friedman Investors V, L.P.
By:    Hellman & Friedman LLC
By: __/s/ Allen R. Thorpe ________________
    Name: Allen Thorpe
    Title: Managing Director





[Signature Page to Resale and Registration Rights Agreement]



--------------------------------------------------------------------------------

EXHIBIT A



JOINDER TO REGISTRATION RIGHTS AGREEMENT
This Joinder Agreement (this “Joinder Agreement”) is made as of the date written
below by the undersigned (the “Joining Party”) in accordance with the Resale and
Registration Rights Agreement (dated as of March 12, 2013 (as the same may be
amended from time to time, the “Registration Rights Agreement”)), among Artisan
Partners Asset Management Inc. and the Stockholders party thereto. Capitalized
terms used, but not defined, herein shall have the meaning ascribed to such
terms in the Registration Rights Agreement.
The Joining Party hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, the Joining Party shall be deemed to be a
party to the Registration Rights Agreement as of the date hereof and shall have
all of the rights and obligations of a [“Stockholder”][“H&F Holder”] thereunder
as if it had executed the Registration Rights Agreement. The Joining Party
hereby ratifies, as of the date hereof, and agrees to be bound by, all of the
terms, provisions and conditions contained in the Registration Rights Agreement.
IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
the date written below.
Date: ___________ ___, ______
[NAME OF JOINING PARTY]
By:
 
Name:
Title:
Address for Notices:





